     Case 2:13-cv-05438-ERK-AYS Document 230 Filed 10/14/20 Page 1 of 6 PageID #: 4289




                            VIA ECF

                            October 14, 2020

2727 Paces Ferry Road SE    Hon Anne Y. Shields
One Paces West, Suite 750   United States Magistrate Judge
Atlanta, Georgia 30339      United States District Court
       ______________
                            Eastern District of New York
1359 Broadway, Suite 2001   100 Federal Plaza P.O. Box 830
New York, New York 10018    Central Islip, NY 11722
    ______________
                            Re.:   Moss v. First Premier Bank., Case No. 13-cv-5438
Darren T. Kaplan
404.537.3300, ext. 101
                            Dear Magistrate Judge Shields:
212.999.7370, ext. 101
404.537.3320 (fax)
dkaplan@kaplangore.com      I represent plaintiff Deborah Moss (“Moss”) in the above-captioned matter
Admitted in CT, GA and NY   and I write along with Bryan Freeman, attorney for defendant First Premier
                            Bank (“First Premier”) the following Joint Letter as directed by the Court’s
                            Order of October 7, 2020.

                            1.     The Name of the Case

                            The name of the case is now “DEBORAH MOSS, individually and on
                            behalf of all others similarly situated, against FIRST PREMIER BANK.”

                            2.     Basis for Federal Jurisdiction

                            This is an action alleging violations of 18 U.S.C § 1962(d). Pursuant to 18
                            U.S.C.§ 1964(a), the district courts of the United States have jurisdiction to
                            prevent and restrain violations of 18 U.S.C. § 1962. Alternatively, this Court
                            has jurisdiction under 28 U.S.C. § 1332, as amended by the Class Action
                            Fairness Act of 2005, because this lawsuit has been brought as a class action,
                            the aggregate claims of the putative Class members exceed $5 million,
                            exclusive of interest and costs, and one or more of the members of the
                            putative Class is a resident of a different state than Defendants.

                            First Premier does not join in Ms. Moss’s jurisdictional statement. Based on
                            information learned in this case in April 2019, First Premier believes the
                            Court may lack subject-matter jurisdiction now, and have lacked subject-
                            matter jurisdiction when it granted Ms. Moss’ motion to amend. Ms. Moss’s
                            initial disclosures assert damages of $583.15. But Ms. Moss received $1,235
                            from the FTC in September 2018 in connection with her loans, at a time
                            when her only claim was for no more than 25 cents. This is in addition to
    Case 2:13-cv-05438-ERK-AYS Document 230 Filed 10/14/20 Page 2 of 6 PageID #: 4290



Hon. Anne Y. Shields
October 14, 2020
Page 2

      money Ms. Moss received from a different ODFI, the amount of which Ms. Moss has refused to
      disclose in discovery, leading to a discovery dispute.

      3.     Service Upon Defendants the Parties

      All defendants have been served and have answered.

      4.     Statement as to Counterclaims or Crossclaims

      There are no counterclaims or crossclaims.

      5.     Plaintiff’s Explanation of the Facts of the Case as Currently Known to Plaintiff

      Background
      Payday loans—small, closed-end loans due in full on the borrower’s next “payday”—have a long
      and sordid history. For years, unscrupulous lenders have taken advantage of desperate borrowers
      who are unable to obtain funds anywhere else to make ends meet, by offering loans at usurious
      and unconscionable rates. Arizona, Arkansas, Connecticut, the District of Columbia, Georgia,
      Maryland, Massachusetts, Montana, New Hampshire, New Jersey, New York, North Carolina,
      Ohio, Pennsylvania, Vermont, and West Virginia, and the District of Columbia prohibit payday
      loans or have usury limits that effectively prohibit payday loans within their jurisdictions
      (collectively, the “Prohibited Payday Loan States”).

      Scott Tucker and his Payday Lender Entities
      In order to get around these prohibitions (and licensing requirements in other states), Scott Tucker
      (“Tucker”) operated a nationwide payday lending business from Kansas City, Missouri using
      entities known as Ameriloan, f/k/a Cash Advance (“Ameriloan”), One Click Cash, f/k/a Preferred
      Cash Loans (“One Click Cash”) , United Cash Loans, US FastCash, 500 Fast Cash, Advantage
      Cash Services and Star Cash Processing (the “Tucker Payday Lenders”). Tucker also operated a
      loan servicing entity for the Tucker Payday Lenders called AMG Services, Inc. (“AMG”). The
      Tucker Payday Lenders generated enormous revenues and profits. From approximately 2003 to
      2012, the Tucker Payday Lenders generated over $2 billion in revenues, from which Scott Tucker,
      received hundreds of millions of dollars in profits.

      In an attempt to avoid civil and criminal liability, Tucker entered into sham business relationships
      with some Native American Tribes (the “Tribes”) in order to claim that the states could not regulate
      his payday loan business because of “tribal sovereign immunity.” Notwithstanding the false façade
      of tribal ownership, Tucker owned, operated, and made all relevant decisions regarding the Tucker
      Payday Lenders and received as much as 100% of the profits the Tucker Payday Lenders
      generated.1

      1
        On October 13, 2017, Scott Tucker was convicted in the Southern District of New York on
      fourteen counts of racketeering, conspiracy, and fraud offenses arising out of his operation of this
    Case 2:13-cv-05438-ERK-AYS Document 230 Filed 10/14/20 Page 3 of 6 PageID #: 4291



Hon. Anne Y. Shields
October 14, 2020
Page 3


      ACH Loan Repayments and First Premier
      Borrowers who obtained payday loans form the Tucker Payday Lenders were required to authorize
      that loan proceeds and loan repayments would be electronically credited to and debited from their
      demand deposit bank accounts via ACH (“ACH Authorization”). The ACH transactions at issue
      here involve multiple parties and multiple steps. First an originator (the Tucker Payday Lenders)
      would originate a debit or credit instruction to their third-party sender or third-party-processor, an
      entity known as InterceptETF or later, simply “Intercept” and Intercept would then send the debit
      or credit instruction to an “Originating Depository Financial Institutions (“ODFI”) who would
      place the actual instruction on the ACH network to credit or debit the borrower’s account. ODFIs
      have special duties to prevent fraudulent and unlawful transactions from entering the Automated
      Clearing House (“ACH”) network.

      First Premier is a state-chartered bank in South Dakota that was one of the most active ODFIs for
      the Tucker Payday Lenders. In August 2008, First Premier accepted Intercept as a client for ACH
      processing. Over at least the next two years, First Premier originated tens of thousands of debits
      from borrowers’ accounts on behalf of the Tucker Payday Lenders with a cumulative value
      estimated at hundreds of millions of dollars.

      ACH Requests for Authorization
      After First Premier debited a Tucker Payday Lender borrower’s account via ACH, a borrower
      would sometimes complain to their own bank that the debit was not authorized by the borrower.
      Under rules that govern the ACH network, the borrower’s bank would then transmit a “Request
      for Authorization” (“RFA”) to First Premier. First Premier would then request that Intercept
      provide proof of the borrower’s authorization for the debit and Intercept would, in turn, request
      that authorization from one of the Tucker Payday Lenders. The Tucker Payday Lender would
      respond by faxing much of the underlying loan documentation including the entire promissory
      note and loan disclosures. That information would then be transmitted back to First Premier which
      would then be able to see the borrowers’ home address, and the disclosed interest rate of the payday
      loan which was never less than 300%.

      The Loan Notes and Disclosures were all identical apart from logos, the name of the purported
      lender and the specific loan terms. The terms themselves showed the entities were lending the
      same small dollar amounts to borrowers in multiple states at the same interest rates that were self-
      evidently multiples of permissible state interest rates. The entities even responded the same way
      to First Premier’s requests, sending multiple pages of a Loan Note and Disclosure when the
      authorization being requested only appears on a single page. Tellingly, every page of every Loan
      Note and Disclosure bore the URL https://live.ecahs.eplatflat.com (. . .) indicating that all the
      Tucker Payday Lenders shared the same document server.



      illegal payday lending scheme. That conviction was recently affirmed by the Second Circuit. See,
      United States v. Grote, 961 F.3d 105 (2d Cir. 2020).
    Case 2:13-cv-05438-ERK-AYS Document 230 Filed 10/14/20 Page 4 of 6 PageID #: 4292



Hon. Anne Y. Shields
October 14, 2020
Page 4

      First Premier received these notes and disclosures indicating the Tucker Payday Lenders were
      making loans at a minimum of 300% in the Prohibited Payday Loan States more than 60 times
      prior to the date on which First Premier last debited the Plaintiff’s account as described infra.

      Plaintiff’s Payday Loan Repayment via ACH Debits
      On or about June 17, 2010, Plaintiff Moss obtained a payday loan in the amount of $350.00 from
      Tucker Payday Lender “One Click Cash” through the www.oneclickcash.com website. As part of
      the application process, Plaintiff Moss authorized One Click Cash to debit her checking account
      with TD Bank in order to repay the loan. The disclosed finance charge on the loan was $105.00.
      The entirety of the interest plus principal, which equaled $455.00, was scheduled to be paid in two
      weeks or less. The nominal annual interest rate as stated in the loan agreement was 995.45%.
      Plaintiff was required to provide an ACH authorization for her deposit account with TD Bank in
      order to obtain the loan.

      On or about June 18, 2010, One Click Cash originated a credit transaction of $350.00 for Plaintiff
      Moss’s checking account in New York through the ACH Network. The ODFI on this transaction
      was First Premier. Then, from about June 29, 2010 to September 21, 2010, on an original loan of
      $350.00, First Premier debited repayments from Plaintiff Moss’s checking account on behalf of
      One Click Cash totaling $820.00 over a period of 95 days, representing a simple annual interest
      rate on the loan of 510.57% and a compound annual interest rate of 2,445.68%.2

      Prior to making the first debit from Plaintiff Moss’s checking account on June 29, 2010, First
      Premier received documents at least twice showing that One Click Cash was making loans at
      disclosed interest rates of no less than “730.000%” in Prohibited Payday Loan States including in
      the Eastern District of New York. Prior to making the last debits from Plaintiff Moss’s checking
      account on September 21, 2010, First Premier received documents at least 18 times showing that
      One Click Cash was making loans at disclosed interest rates of no less than “365.000%” in
      Prohibited Payday Loan States including in the Eastern District of New York.

      First Premier wishes to make clear that it does not join in Plaintiff’s explanation of the fact of the
      case below. First Premier does not provide its own explanation because it does not understand that
      to be permitted. First Premier’s summary of key facts and background can be found at ECF Nos.
      166 and 203.

      6.     HIPPA Authorizations

      HIPPA Authorizations are not applicable here.



      2
        On October 5, 2010, an additional debit of $130.00 was made from Plaintiff’s account on
      behalf of One Click Cash but First Permier has denied that it was the ODFI on that particular
      transaction. That additiona debit is not included in the above calcualtion of interest paid.
    Case 2:13-cv-05438-ERK-AYS Document 230 Filed 10/14/20 Page 5 of 6 PageID #: 4293



Hon. Anne Y. Shields
October 14, 2020
Page 5

      7.     Joint Statement Describing Paper Discovery that can be Exchanged

      The parties exchanged initial disclosures back in October 2017. The parties have since produced
      paper and electronic documents in response to multiple rounds of requests for production. Most
      recently, on September 18, 2020, the litigants both served additional documents that had been
      agreed to be produced prior to the entry of the most recent discovery stay order.

      There are significant discovery issues remaining between the parties dating back to Plaintiff’s
      Second Request for Production served back on July 19, 2019 regarding which the parties recently
      exchanged lengthy written correspondence. These current disputes relate to (1) Ms. Moss’s request
      for ACH transactional data, containing voluminous consumer names and bank account numbers,
      which Plaintiff seeks for all putative class members as part of Plaintiff’s effort to satisfy the
      requirements of Fed.R.Civ.P. 23(a)-(b) and (2) First Premier’s request for disclosure of the amount
      of additional money Ms. Moss received from a different ODFI, Bay Cities Bank, to settle her
      claims against Bay Cities, which First Premier believes to have encompassed an October 5, 2010
      debit that was part of Ms. Moss’s June 17, 2010 loan forming the basis of her claims against First
      Premier (Moss Decl., ECF No. 128 ¶ 11). Plaintiff responds that no claim based on that debit was
      ever asserted against Bay Cities Bank. (Second Amended Complaint ¶¶ 95-96 (Doc. 123))

      The litigants anticipate bringing these disputes to the Court within the next 30 days if they cannot
      resolve this issue. First Premier requests the opportunity to submit formal briefing on these issues
      given their importance and disputes Ms. Moss’s claim she “prevailed on both occasions.” Because
      significant briefing on both issues has already taken place and Plaintiff prevailed on both
      occasions3, Plaintiff does not believe additional briefing is necessary.

      8.     Submission of Joint Status Letter and Proposed Date for Telephone Status
             Conference

      On September 23, 2020, the parties provided the Court with a proposed schedule of deadlines for
      completion of discovery and for service of motions. The parties respectfully request that the
      submission of the joint status letter and telephone conference take place following the proposed

      3
        Plaintiff maintains the Court construed First Premier’s motion to stay the production of the ACH
      transaction data as a motion for reconsideration and then granted it only to the limited extent of
      directing the parties “to meet and confer to develop a reasonable protocol for producing the
      necessary information in a manner that will insure security and reasonable expense to the parties.”
      (Electronic Order of November 5, 2019) Accordingly, Plaintiff contends there should be no further
      briefing on Plaintiff’s entitlement to the ACH transaction data sought. First Premier disagrees with
      Plaintiff’s characterization. The Court’s November 5, 2019 Electronic Order specifically stated
      that First Premier’s motion was construed as a motion for reconsideration based on the “the
      burdens of complying with the subject request” and further stated that if the Parties were not able
      to resolve their disputes through the meet-and-confer process, “the parties [could] raise the issues
      again in a new application.”
    Case 2:13-cv-05438-ERK-AYS Document 230 Filed 10/14/20 Page 6 of 6 PageID #: 4294



Hon. Anne Y. Shields
October 14, 2020
Page 6

      date for the completion of fact discovery which is February 15, 2021.


                                                  Sincerely,

                                                  By s/ Darren T. Kaplan
                                                    Darren T. Kaplan, Kaplan Gore LLP

                                                   By s/ Bryan R. Freeman
                                                     Bryan R. Freeman, Maslon LLP

      cc:    All Counsel of Record (via ECF)
